Title: To Thomas Jefferson from James Madison, 31 December 1824
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpellier
                            Decr 31. 1824
                        
                    I have received yours without date inclosing the letter of Mr Cabell & your answer. I approve entirely the course you recommend to the friends of the University at Richmond, on the proposed removal of the College at Williamsburg. It would be fortunate if the occasion could be improved for the purpose of filling up the general plan of Education, by the introduction of the grade of Seminaries between the primary Schools and the University. I have little hope however that the College will accede to any arrangement which is to take from it a part of its funds, and subject it to the Legislative Authority. And in resisting this latter innovation, it will probably be supported by all the Sectarian Seminaries, tho’ to be adopted as legal establishments of of the intermediate grade. It is questionable also whether the Sectarian Seminaries would not take side with William & Mary in combating the right of the public to interfere in any manner with the property it holds. The perpetual inviolability of Charters, and of donations both public & private, for pious & charitable uses, seems to have been too deeply imprinted on the public mind to be readily given up. But the time surely cannot be distant when it must be seen by all that what is granted by the public authority for the public good, not for that of individuals, may be withdrawn and otherwise applied, when the public good so requires; with an equitable saving or indemnity only in behalf of the individuals actually enjoying vested emoluments. Nor can it long be believed that altho’ the owner of property can not secure its descent but for a short period even to those who inherit his blood, he may entail it irrevocably and for ever on those succeeding to his creed however absurd or contrary to that of a more enlightened age. According to such doctrines, the Great Reformation of Ecclesiastical abuses in the 16th Century was itself the greatest of abuses: and entails or other fetters once attached to the descent of property by legal Acts of its owners, must be as lasting as the Society suffering from them.It may well be supposed, Should William & Mary be transplanted to Richmond, that those interested in the City will unite with those partial to the College, and both be reinforced by the enemies of the University, in efforts to aggrandize the former into a Rival of the latter; and that their hopes of success will rest a good deal on the advantage presented at Richmond to Medical Students in the better chance of Anatomic subjects; and in the opportunity of Clinical Lectures; and to Law Students in the presence of the upper Courts. It will not surprize if some of the most distinguished of the Bar or Bench should take the Lecturing Chair either for profit, or to give an attractive celât to the regenerated Institution. As the Medical & Law Departments may invite the greatest number of pupils, and of course be the most profitable to professors, the obligation on us is the greater to engage for the University, conspicuous qualifications for those Chairs. I trust this has been done in the Medical appointment actually made, & hope we shall not be unsuccessful in making the other. In opening the door a little wider for the admission of students of the Ancient Languages, it will be found, I think, that we did well; considering the competition  of students that may be encountered, and the importance of filling our Dormitories at an early period.I return the letter of Mr Cabell, and as your answer may be a fair copy for your files I return that also.Yours always & affectionately
                        James MadisonI write a few lines to Govr Barbour, on the Virga claim in which the University is interested; tho’ it is I believe only applying a Spur to a willing Steed.